Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that Higgins does not disclose that these surfaces are
defined to includes “at least one of a pattern representative of at least one of a lung vessel or a septum as a representation of a surface of the lung,”.
The examiner interpretations: a lung vessel may be interpreted as the lung duct/tube/channel/passage/pipe/vein and it would have been obvious to one of ordinary skill in the art to recognize it as the, bronchus/bronchi/bronchioles (air passages that lead to the lungs). Higgins illustrates it in fig. 3 the lower left corner as an airway tree. 
Regarding the “septum” of the lung i.e. defined as the alveolar septum separates adjacent alveoli in lung tissue not at the surface of the lung. The examiner believes whenever these broad terminologies (e.g., vessel and septum) use in a claim, one must elaborate more within that subject matter, on top of that at the step of claim 1 recited “define, in the 3D image volume …” the lung airway or shape/surface of the lung.
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

The current claimed invention involves accuracy of navigation between preoperative imaging and during the operation while the lung undergoes large-scale of deformation.
The examiner believes Reeves teaches at [0017] helical CT that enables the optimal use of contrast products in which the iodine is poorly concentrated to study the pulmonary vessels. And Reeves in fig. 6 illustrates a 3D reconstruction of the lung surface.
Suggestions: The examiner welcomes an interview from the applicant regarding the subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9 and 20 recited …. in the rendering view based on a material present in a corresponding portion of the lung during imaging of the lung.
The lung at least contains alveoli, bronchiole, artery, vein, blood, tissue, fat and etc., what is that material? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “3D CT-Video Fusion for Image-Guided Bronchoscopy” William E. Higgins et al., Computerized Medical Imaging and Graphics 32 (2008) 159–173, hereinafter Higgins, and further in view of Reeves et al., US 2012/0219200 A1, hereinafter Reeves.
Claim 1. 
Higgins teaches a system for image processing (see the Abstract), comprising: 
an input interface configured to receive i) at least a part of a three-dimensional (3D) image volume based on image data of a lung of a subject acquired by a first imaging modality (see Higgins in fig. 3 illustrates image data from a Multi-detector CT (MDCT) that corresponds to the first imaging modality) and ii) a second image of the lung acquired by a second imaging modality (see page 164 right column discloses the physician maneuvers the bronchoscope “close” to the active site. This gives a fixed target video frame IFV(x, y) that corresponds to the second imaging modality).; and 
a processor configured to: define, in the 3D image volume (see Higgins page 162 section 2.3.1. and fig. 3 illustrates the 3D image volume), a layer object that includes a pattern representative of at least one of a lung vessel, or a septum as a representation of a surface of the lung (Higgins illustrates in fig. 3 the upper images are the septum as a representation of a surface of the lung). 
(The examiner interpretations: a lung vessel may be interpreted as the lung duct/tube/channel/passage/pipe/vein and it would have been obvious to one of ordinary skill in the art to recognize it as the, bronchus/bronchi/bronchioles (air passages that lead to the lungs). Higgins illustrates it in fig. 3 the lower left corner as an airway tree. 
Regarding the “septum” of the lung i.e. defined as the alveolar septum separates adjacent alveoli in lung tissue not at the surface of the lung. The examiner believes whenever these broad terminologies (e.g., vessel and septum) use in a claim, one must elaborate more within that subject matter, on top of that at the step of claim 1 recited “define, in the 3D image volume …” the lung airway or shape/surface of the lung), and 
render at least a part of the layer object in 3D at a rendering view that matches the second image based on the representative pattern (see Higgins figs. 3-5), and 
display a visualization of the rendering view.
Higgins illustrates in fig. 3 that bottom right view shows the Video Match tool, which gives the result of NMI registration of the 3D CT virtual endoluminal view. The Video Match tool’s left panel depicts the live bronchoscopic video, the middle panel gives the registered endoluminal rendering, and the right panel depicts a fusion of the blue lymph-node ROI (from the MDCT data) onto the video frame.
Higgins does not explicitly specify “a layer object that includes a pattern representative of a lung vessel”.
However, Reeves teaches representative of a lung vessel, see [0017] discloses helical CT also enables the optimal use of contrast products in which the iodine is poorly concentrated to study the pulmonary vessels.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reeves into Higgins in order to provide the capability for enhanced size, shape, and densitometric measurement of objects found in the body, and on top of that Reeves uses helical CT scan that includes a procedure to be used by a computer linked to an x-ray machine to make a series of detailed pictures of areas inside the body.

Claim 2. 
The system of claim 1, wherein the processor is configured to confine rendering of the layer object to a part of the layer object or the processor is configured to set voxels within the layer object to provide a higher contribution to pixels in the rendering view than voxels outside the layer object. Higgins teaches in figs. 3-4. Also see Reeves at [0046] discloses multiple thresholding of the preliminary images may be performed to identify the incremental contribution of each intensity band to candidate regions.

Claim 3. 
The system of claim 1, wherein the processor is configured to define a thickness of the layer based on a penetration depth of an interrogation signal of the second imaging modality. Reeves teaches at [0368], [0526].

Claim 4. 
The system of claim 1, wherein the processor is configured to define the layer object by segmenting the lung into sub-volumes and deriving a mask image from the sub- volumes based on a defined thickness for the layer object. Higgins teaches in figs. 2-4. And Reeves discloses at [0093] three-dimensional segmentation of a region of interest and a host body to differentiate an object found in the region.

Claim 5. 
The system of claim 1, wherein the processor is configured to define the layer object using a volume reformatting technique. Reeves discloses at [0213] and in fig. 14 the dotted line may be considered as the tangent line or tangent surface.

Claim 6. 
The system of claim 1, wherein the processor is configured to render the pattern with color-or grey value encoding that is different from a surrounding in which the representative pattern is at least partly embedded. Higgins teaches in figs. 3-5.

Claim 7. 
The system of claim 1, wherein the processor is configured to set a transparency of the rendered layer object to occlude, distal portion of the layer object or the processor is configured to prune the layer object to exclude the distal portion from being rendered. Higgins illustrates in fig. 4 transparency of the rendered layer object. Reeve at [0098] discloses the segmentation procedure can also include eliminating structures adjacent images of interest, and, in the case of a nodule, such structures can include thoracic structures such as a pleural surface. In order to remove thoracic structures, the present invention contemplates determining in three dimensions angles describing orientation of the surface of a structure to be eliminated followed by performing an opening operation (based on the angles previously found) to detect a majority of the structure to the exclusion of the image of interest. Thereafter, the structure is three-dimensionally subtracted from the image of interest. In a preferred embodiment, the step of determining in three dimensions the angles describing orientation of the surface of the structure can be conducted by three-dimensional moment analysis. Moreover, the method for eliminating adjacent structure can also include morphologically filtering in three dimensions the image of interest. Finally, the signal can be processed to provide a smooth surface representation of the image of interest.

Claim 8. 
The system of claim 1, further comprising a display device interface configured to effect the display of the visualization of rendering view and of the second image on at least one display device. Higgins teaches in figs. 2-4.

Claim 9. 
The system of claim 1, wherein the processor configured to color- or grey-value encode a portion of the layer object, in the rendering view based on a material present in a corresponding portion of the lung during imaging of the lung. Higgins teaches in figs. 3-4.

Claim 10. 
The system of claim 1, further comprising at least one of the first imaging modality, the second imaging modality, or at least one display device. Higgins teaches in figs. 2-4.

The method claims 11-12 are rejected with similar reasons as set forth in claims 1-2, respectively, above.

Claim 13 is rejected with similar reasons as set forth in claim 1, above in view of fig. 2 of Higgins for the non-transitory computer readable medium.
Claim 15 is rejected with Reeves at [0368], and at [0526] discloses to evaluate the usefulness of the 3D surface curvature analysis itself, an experiment was performed using the set of 22 in-vivo pulmonary nodules used to evaluate the 2D and 3D feature metrics. The measure of the three-dimensional surface curvature was computed using the techniques described above, including the analysis of surface curvature distribution. Each of the nodules studied had complete 3D information derived from high-resolution (1 mm slice thickness) helical CT. Curvature values computed from portions of the surface in contact with other structures (e.g. vessels) were removed from consideration. Frequency distribution of this measure as well as the mean, variance, coefficient of variation, and skewness were determined, as described hereinabove. The distribution of each of these metrics in the 22 in-vivo pulmonary nodules were examined. The results are summarized in Table 6.7.

Claim 16. 
The method of claim 11, further comprising defining the layer object by segmenting the lung into sub-volumes and deriving a mask image from the sub-volumes based on a defined thickness for the layer object.. Higgins teaches in figs. 2-4. Also see rejection of claim 4, above.

Claim 17. 
The method of claim 11, further comprising defining the layer object using a volume reformatting technique. Reeves discloses at [0213] and in fig. 14 the dotted line may be considered as the tangent line or tangent surface.

Claim 18. 
The method of claim 11, further comprising rendering the representative pattern with color-or grey value encoding that is different from a surrounding in which the representative pattern is at least partly embedded. Higgins teaches in figs. 3-5.

Claim 19. 
The method of claim 11, further comprising setting a transparency of the rendered layer object to occlud, a distal portion of the layer object or pruning the layer object to exclude the distal portion from being rendered. Higgins illustrates in fig. 4 transparency of the rendered layer object.

Claim 20. 
The method of claim 11, further comprising color-value or grey-value encoding of a portion of the layer object, in the rendering view, based on a material present in a corresponding portion of the lung during imaging of the lung. Higgins teaches in figs. 3-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613